I agree fully with the Chief Justice of this Court in his opinion, wherein he holds that the appellant is entitled to a new trial upon the third ground of its appeal. But I am not satisfied with that opinion, so far as it relates to the construction placed upon the pleadings of the respondent as well as to the construction of the law of this State governing the rates of fare to be paid by passengers in order to be entitled to be transported on the railroads of the State, for I regard the act of 1900, at pages 457, 458 and 459 of the 23d volume of Statutes at Large of this State, as containing the law now of force within our borders. The title of the act in question is "an act to amend `an act to require all railroads and railroad companies operating trains and doing business in this State *Page 272 
to provide and operate separate coaches or separate apartment in coaches for the accommodation and transportation of white and colored passengers in this State.'" Certainly the act, so far as its title can do so, requires that all railroadsand railroad companies in this State shall provide separate coaches for white and colored passengers in the State. Section 3 of this act is as follows: "That sixty days after the approval of this act, the rate for transportation of passengers on all railroads to which the provisions of this act shall apply shall not exceed three cents per mile for every mile traveled; and such railroads shall not be required to have second class coaches or to sell second class tickets." Is the appellant railroad subject to the provisions of this act? The act went into force the 20th day of April, having been approved by the governor on the 19th day of February, 1900. The only railroads exempted from the provisions of this act are found in section 2 of said act: "That the provisions of this act shall not apply to nurses on trains, nor to narrow gauge roads or branch lines, nor roads under forty miles in length, or to relief trains in case of accidents, or to through vestibule trains not intended or used for local travel, nor to local freight trains with a passenger coach attached for local travel, nor to officers and guards transporting prisoners, nor to prisoners, or lunatics being so transported." No, the Southern Railway Company cannot put itself under any of these exceptions. Hence the provisions of this act attach themselves to it. While the object of the act is directly to require separate coaches for white and colored people, yet there is an advantage accruing under this act to the railroads, for by the express provisions of the act, the railroads are released from the duty of furnishing second class coachesor second class fare. It will be observed, too, that all past legislation inconsistent with the provisions of the said act of 1900 is repealed, for section 8 provides: "That all acts and parts of acts inconsistent with this act are repealed." Certainly, therefore, the provisions of the act of 1884, which allowed ten cents to be charged, are inconsistent with that *Page 273 
provision of the act of 1900, which provides that "the rate for transportation of passengers on all railroads * * * shallnot exceed three cents per mile for every mile traveled." The distance of Newberry from Helena is one mile. Three cents was the rate therefor and not ten cents. The Circuit Judge was not in error when he charged the jury that three cents was the cost of transportation of one person from the station at Newberry to the station at Helena. So far as the twenty-five cents extra fare is concerned, that question does not enter into this appeal.
I think, therefore, the new trial ought to be confined by our judgment to the third ground of appeal.
I see no error as charged in the first, second and fourth grounds of appeal.
The fifth ground of appeal complains of a harmless error; for although the letter of the railroad commissioners was erroneously received in evidence, still the Circuit Judge himself held that the construction of the act of 1900 required three cents fare for each mile traveled. Thus the opinion of the railroad commissioners to the same effect wrought no injury to the appellant. Let the grounds of appeal be printed.
MESSRS. JUSTICES GARY and JONES concur in the resultand in the separate opinion of MR. JUSTICE POPE.